DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1,3-11,14,16-22 are allowed. Claims 2,12,13,15 are cancelled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1,3-11,14,16-22  are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “A motor comprising: a rotor having a rotation shaft, a rotor core attached to the rotation shaft, and a rotor magnet embedded in the rotor core; a stator disposed on an outer side of the rotor in a radial direction about a central axis of the rotation shaft, the stator surrounding the rotor; a board disposed on one side of the stator in a direction of the central axis; a microcomputer mounted on the board and performing arithmetic processing; [[and]] a drive circuit mounted on the board and controlling rotation of the rotor, a mold resin portion covering the stator, the board, the microcomputer and the drive circuit; and a heat sink disposed on a side of the board opposite to the stator, wherein the heat sink is disposed to face the microcomputer and the drive circuit, and is exposed to an outside from the mold resin portion (see Fig.1), wherein the microcomputer is provided on a surface of the board opposite to the stator, the microcomputer being disposed on an outer side of the rotor magnet in the radial direction, and wherein a distance from the central axis to the microcomputer in the radial direction is longer than a distance (L) from the central axis to the drive circuit in the radial direction (see Fig.5).

    PNG
    media_image1.png
    592
    605
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    711
    624
    media_image2.png
    Greyscale

   
   	
The prior art of record fail to teach the combination of limitations of claims 1, furthermore, the closest prior art  Kamogi, Yokoyama and Kamogi, Irie combination teach a motor with rotor stator and board and drive circuit and mold resin, however they fail to teach the structure of claim 1 specially the microcomputer distance from the central axis compared to the drive circuit and in combination the heat sink, and mold resin portion where the heat sink is facing the microcomputer and drive circuit and is exposed to an outside of the resin mold, the prior art of record,  fails to teach to teach the combination of claim 1  where  “a board disposed on one side of the stator in a direction of the central axis; a microcomputer mounted on the board and performing arithmetic processing; [[and]] a drive circuit mounted on the board and controlling rotation of the rotor, a mold resin portion covering the stator, the board, the microcomputer and the drive circuit; and a heat sink disposed on a side of the board opposite to the stator, wherein the heat sink is disposed to face the microcomputer and the drive circuit, and is exposed to an outside from the mold resin portion (see Fig.1), wherein the microcomputer is provided on a surface of the board opposite to the stator, the microcomputer being disposed on an outer side of the rotor magnet in the radial direction, and wherein a distance from the central axis to the microcomputer in the radial direction is longer than a distance (L) from the central axis to the drive circuit in the radial direction).”
None of the prior art search, Google Patent Search, International Search Reports, SEARCH, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 10 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image3.png
    428
    674
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    349
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    420
    525
    media_image5.png
    Greyscale


Claims 3-11,14 and 16-18,  are allowed based on dependency from allowed claim 1.
Reasons of allowance for claim 19 is the same as claim 1 since claim 19 contains substantially all the same allowable subject matter as claim 1.  Claims 20-21 are allowed based on dependency from allowed claim 19
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834